DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 31, 2021 has been entered. Claims 1, 2-4, 6-13, 15-18 and 21 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No claims are presently interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-13, 15-18 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the trigger" in line 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether it is the first or second trigger, appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 10, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Basude (US 2005/0251063) (hereinafter – Basude) in view of Peters (US 2008/0281226 A1) (hereinafter – Peters).

Regarding claim 1, Basude discloses A biopsy device comprising (Abstract):
an elongated body having a distal end and a proximal end (Fig. 3a – 3c);
an attachment base secured to the distal end of the elongated body and having an aperture formed therethrough a hollow needle coupled to the attachment base (Fig. 3a – 3c, “body 300” and “shaft 360” and “shaft 370”),
the hollow needle defining a continuous channel extending from the aperture of the attachment base and along a length of the hollow needle (Fig. 3a – 3c, para. [0020], “The plunger 310 includes a push-button spring lock mechanism 312, shown in FIG. 3(b), and is connected to the shaft 360.”);
a first trigger associated with the proximal end of the elongated body (Fig. 3a – 3c, “plunger 310”);
a stylet disposed within the channel of and operably connected to the first trigger and the second trigger (FIG. 3a-3c, “retention member 130”),
the stylet including a biopsy element, the biopsy element being configured to extend beyond the distal end of the hollow needle, the biopsy element being configured to subsequently retract within the channel of the hollow needle (FIG. 3a-3c, para. [0023], “In particular, rotational movement of the plunger 310 results in rotational movement of the shaft 360 and retention member 130. The retention member 130 can thus be rotated to engage the tissue to be cored.”);
and a spring mechanism disposed within a lumen defined by the elongated body and operably connected to the trigger, the spring mechanism configured to compress, extending the biopsy element beyond the distal end of the hollow needle, and to rebound following compression, the rebound causing the biopsy element to retract toward or within the channel (Para. [0021], “In operation, the plunger 310 is depressed and moves the block 324, shaft 360 and retention member 130 distally against the force of the compressed spring 322.” And para. [0023], “Flange 334 is advanced until it is secured against proximal retraction by spring-biased lever 332.” And para. [0026], “Therefore, when the cutter 120 completes the coring operation, the retention member 130, the shaft 360 and block 324 all retract automatically, capturing the tissue donut 195 within the body 300.”); and 
and a rotation mechanism operably connected to the trigger, the rotation mechanism being configured to rotate the biopsy element in response to operation of the trigger such that the biopsy element both (i) rotates and (ii) extends or retracts relative to the distal end of the hollow needle (Para. [0023], “Since rotation of the block 324 is not precluded by contact with the lever 326, rotational movement of the shaft 360 and retention member 130 is allowed. In particular, rotational movement of the plunger 310 results in rotational movement of the shaft 360 and retention member 130. The retention member 130 can thus be rotated to engage the tissue to be cored.”).
Basude fail to disclose a second trigger associated with the distal end of the elongated body;
in response to operation of either the first trigger or the second trigger in a first direction 
a second trigger associated with the distal end of the elongated body (Abstract and entire document, “A trigger assembly is provided that includes a release button on opposing sides of the housing as well as a rear trigger button that enables a user to comfortably actuate the biopsy device using any of the three trigger buttons.”);
in response to operation of either the first trigger or the second trigger in a first direction (Abstract and entire document, “A trigger assembly is provided that includes a release button on opposing sides of the housing as well as a rear trigger button that enables a user to comfortably actuate the biopsy device using any of the three trigger buttons.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a second trigger as taught by Peters in order to comfortably actuate the biopsy device (Abstract and entire document, “A trigger assembly is provided that includes a release button on opposing sides of the housing as well as a rear trigger button that enables a user to comfortably actuate the biopsy device using any of the three trigger buttons.”).
Regarding claim 3, Basude and Peters teach The biopsy device of claim 1, Basude further discloses wherein the stylet is additionally disposed within the lumen defined by the elongated body (Fig. 3a – 3c, “body 300” and “shaft 360” and “shaft 370”), and 
Basude fail to disclose wherein the stylet moves co-dependently with the first trigger and the second trigger.
However, in the same field of endeavor, Peters teaches wherein the stylet is additionally disposed within the lumen defined by the elongated body, and wherein the stylet moves co-dependently with the first trigger and the second trigger (Abstract and entire document, “A trigger assembly is provided that includes a release button on opposing sides of the housing as well as a rear .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a second trigger as taught by Peters in order to comfortably actuate the biopsy device (Abstract and entire document, “A trigger assembly is provided that includes a release button on opposing sides of the housing as well as a rear trigger button that enables a user to comfortably actuate the biopsy device using any of the three trigger buttons.”).
Regarding claim 4, Basude and Peters teach The biopsy device of claim 3, Basude further discloses further comprising a core body coupled to the stylet at a first end and disposed within the lumen between the first trigger and the second trigger, the core body including a stopper configured to interact with and compress the spring mechanism when either the first trigger or the second trigger is operated (Para. [0021], “In operation, the plunger 310 is depressed and moves the block 324, shaft 360 and retention member 130 distally against the force of the compressed spring 322.” And para. [0023], “Flange 334 is advanced until it is secured against proximal retraction by spring-biased lever 332.” And para. [0026], “Therefore, when the cutter 120 completes the coring operation, the retention member 130, the shaft 360 and block 324 all retract automatically, capturing the tissue donut 195 within the body 300.”).
Regarding claim 10, Basude and Peters teach The biopsy device of claim 1, Basude further discloses wherein the biopsy element comprises a spiral tip biopsy element, an alligator biopsy element, a second hollow needle, or a core biopsy needle (Fig. 3a – 3c and Fig. 5a-5d).
Regarding claim 16, Basude and Peters teach The biopsy device of claim 1, Basude further discloses wherein the first trigger comprises a locking mechanism (Para. [0009], “The tissue engaging member and cutter are both operative to translate longitudinally with respect to one another, and a .
Regarding claim 17, Basude and Peters teach The biopsy device of claim 16, Basude further discloses wherein the locking mechanism is configured to engage, thereby retaining the spring mechanism in a compressed configuration, upon a first trigger pressure threshold being exceeded (Para. [0009], “The tissue engaging member and cutter are both operative to translate longitudinally with respect to one another, and a mechanism prevents the cutter from moving distally, the mechanism being released and the cutter freed to move distally when the tissue engaging member is in a predetermined position, preferably distal of the cutter.”).
Regarding claim 18, Basude and Peters teach A method of obtaining a biopsy sample with a single stick (Abstract and entire document), comprising:
inserting the hollow needle of the biopsy device of claim 1 into a biopsy site (Abstract and entire document and claim 1, above);
and obtaining a biopsy sample by reiteratively compressing and rebounding either the first trigger or the second trigger, respectively extending and retracting the biopsy element beyond the distal end of the hollow needle (FIGS. 3a-3c and accompanying paragraphs).
Regarding claim 21, Basude and Peters teach The biopsy device of claim 3, Basude fail to disclose wherein the first trigger and the second trigger are operably connected to the core body such that actuation of the first trigger causes actuation of the second trigger, and vice versa.
However, in the same field of endeavor, Peters teaches wherein the first trigger and the second trigger are operably connected to the core body such that actuation of the first trigger causes actuation of the second trigger, and vice versa. (Abstract and entire document, “A trigger assembly is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a second trigger as taught by Peters in order to comfortably actuate the biopsy device (Abstract and entire document, “A trigger assembly is provided that includes a release button on opposing sides of the housing as well as a rear trigger button that enables a user to comfortably actuate the biopsy device using any of the three trigger buttons.”).

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Basude (US 2005/0251063) (hereinafter – Basude) in view of Peters (US 2008/0281226 A1) (hereinafter – Peters) in further view of Miller et al. (US 2003/0225411 A1).

Regarding claim 6, Basude and Peters teach The biopsy device of claim 4, Basude fail to disclose further comprising a retractable cover, the retractable cover being slidably associated along the attachment base and defining an aperture having a larger diameter than a diameter of the hollow needle.
However, in the same field of endeavor, Miller teaches further comprising a retractable cover, the retractable cover being slidably associated along the attachment base and defining an aperture having a larger diameter than a diameter of the hollow needle (FIG. 5 and Para. [0042], “FIG. 5A is a penetrator shield 26 that may be used to shield penetrator assembly 55 from inadvertent engagement and also serves to preserve needle sterility.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a retractable cover as 
Regarding claim 12, Basude and Peters teach The biopsy device of claim 1, Basude fails to disclose further comprising a retractable cover associated with the elongated body, the retractable cover configured to occlude a distal tip of the hollow needle in a first position and to expose the distal tip of the hollow needle in a second position.
However, in the same field of endeavor, Miller teaches further comprising a retractable cover associated with the elongated body, the retractable cover configured to occlude a distal tip of the hollow needle in a first position and to expose the distal tip of the hollow needle in a second position (FIG. 5 and Para. [0042], “FIG. 5A is a penetrator shield 26 that may be used to shield penetrator assembly 55 from inadvertent engagement and also serves to preserve needle sterility.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a retractable cover as taught by Miller in order to preserve the needle sterility (Para. [0042], “FIG. 5A is a penetrator shield 26 that may be used to shield penetrator assembly 55 from inadvertent engagement and also serves to preserve needle sterility.”).
Regarding claim 13, Basude and Peters teach The biopsy device of claim 12, Basude fails to disclose wherein the retractable cover defines an aperture having a larger diameter than the diameter of the hollow needle, and wherein the retractable cover is positioned to slidably transition between the first position and the second position such that the distal tip of the hollow needle traverses the aperture when transitioning between the first position and the second position.
However, in the same field of endeavor, Miller teaches wherein the retractable cover defines an aperture having a larger diameter than the diameter of the hollow needle, and wherein the retractable cover is positioned to slidably transition between the first position and the second position such that the distal tip of the hollow needle traverses the aperture when transitioning between the first position and the second position (As shown in FIG. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a slidable retractable cover as taught by Miller in order to preserve the needle sterility (Para. [0042], “FIG. 5A is a penetrator shield 26 that may be used to shield penetrator assembly 55 from inadvertent engagement and also serves to preserve needle sterility.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basude (US 2005/0251063) (hereinafter – Basude) in view of Peters (US 2008/0281226 A1) (hereinafter – Peters) in further view of Miller et al. (US 2003/0225411 A1) in further view of in further view of Pakter et al. (US 2009/0326412 A1) (hereinafter – Pakter).

Regarding claim 7, Basude, Peters and Miller teach The biopsy device of claim 6, Basude fails to disclose wherein the biopsy element comprises a metallic, within a range of 20-27 G.
However, in the same field of endeavor, Pakter teaches wherein the biopsy element comprises a metallic, within a range of 20-27 G (Para. [0066], “Examples include needles of 22 to 27 gauge for fine biopsy, and 8 to 14 gauge for core biopsy. Such needles may be made from materials used to make conventional biopsy needles, including, without limitation, stainless steel, various alloys such as nickel titanium and certain high tensile strength plastics, such as polycarbonate, and carbon composites.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a metallic, hollow fine needle as taught by Pakter in order to only disturb the region of interest (Para. [0004], “Given the small .

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basude (US 2005/0251063) (hereinafter – Basude) in view of Peters (US 2008/0281226 A1) (hereinafter – Peters) in further view of Pakter et al. (US 2009/0326412 A1) (hereinafter – Pakter).

Regarding claim 8, Basude and Peters teach The biopsy device of claim 1, Basude fails to disclose wherein the first trigger includes a concave surface.
However, in the same field of endeavor, Pakter teaches wherein the first trigger includes a concave surface (FIG. 7C, “Handle 420”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a concave surface of the trigger as taught by Pakter in order to maximize usability (Para. [0078], “In this view, it is seen that control 220 and handle 420 may be angularly offset from one another with respect to longitudinal axis 301. The degree of offset may be arbitrary and may be altered to maximize comfort and usability of the device.”).
Regarding claim 9, Basude and Peters teach The biopsy device of claim 1, Basude fails to disclose wherein the second trigger is shaped such that a first end of the second trigger comprises a smaller diameter than a respective second end.
However, in the same field of endeavor, Pakter teaches wherein the second trigger is shaped such that a first end of the second trigger comprises a smaller diameter than the second end (FIG. 7C, “Handle 420”).

Regarding claim 15, Basude and Peters teach The biopsy device of claim 1, Basude fails to disclose wherein the biopsy element comprises a metallic, hollow fine needle within a range of 24-32 G. 
However, in the same field of endeavor, Pakter teaches wherein the biopsy element comprises a metallic, hollow fine needle within a range of 24-32 G. 
 (Para. [0066], “Examples include needles of 22 to 27 gauge for fine biopsy, and 8 to 14 gauge for core biopsy. Such needles may be made from materials used to make conventional biopsy needles, including, without limitation, stainless steel, various alloys such as nickel titanium and certain high tensile strength plastics, such as polycarbonate, and carbon composites.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a hollow fine needle as taught by Pakter in order to increase accuracy at the region of interest (Para. [0004], “Given the small size of such lesions it is of critical importance that the biopsy device samples only the region of interest in the immediate proximity of the lesion.”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Basude (US 2005/0251063) (hereinafter – Basude) in view of Peters (US 2008/0281226 A1) (hereinafter – Peters) in further view of Anderson et al. (US 6086543 A) (hereinafter –Anderson).

Regarding claim 11, Basude and Peters teach The biopsy device of claim 1, Basude fails to disclose wherein the biopsy element includes an expanded spiral tip having a low friction surface configured to reduce an amount of energy necessary to transit a biopsy from a distal portion of the expanded spiral tip to or along a proximal portion of the expanded spiral tip.
However, in the same field of endeavor, Anderson teaches wherein the biopsy element includes an expanded spiral tip having a low friction surface configured to reduce an amount of energy necessary to transit a biopsy from a distal portion of the expanded spiral tip to or along a proximal portion of the expanded spiral tip (Col. 9 lines 33-43, “It is believed that the presence of a spirally wound thread 303 on the exterior surface of the cannula 300 aids the advancement of the cannula 300 through particularly dense or fibrous tissue. Indeed, the thread 303, in rotation, may help the cannula 300 to penetrate dense tissue, by reducing the friction of such tissue on the outer surface of the cannula.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biopsy device as taught by Basude to include a spiral biopsy element as taught by Anderson in order to reduce friction (Col. 6 lines 11-66, “One such advantage is that the rotation of the cannula reduces the friction of its advancement through the tissue mass to be biopsied.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-13 and 15-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791